Citation Nr: 0903040	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-32 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Anchorage, Alaska


THE ISSUE

Entitlement to an increased rating for somatization disorder 
affecting the orthopedic and gastrointestinal systems, 
currently evaluated as 50 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from February 1966 to May 
1990.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2005 rating 
decision, by the Anchorage, Alaska, Regional Office (RO), 
which confirmed and continued the 50 percent rating for the 
veteran's somatization disorder affecting the orthopedic and 
gastrointestinal systems.  The veteran perfected a timely 
appeal to that decision.  

In January 2008, the Board remanded the case to the RO for 
procedural development.  Following the requested development, 
a supplemental statement of the case (SSOC) was issued in 
October 2008.  


FINDING OF FACT

The veteran's somatization disorder affecting the orthopedic 
and gastrointestinal systems is currently manifested by 
symptoms which include joint paint, abdominal pain, back 
pain, fatigue, poor sleep, decreased concentration, social 
isolation, and headaches with associated photophobia, 
occasional panic attacks, depressed mood, and anxiety.  These 
symptoms result in occupational and social impairment with 
reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
somatization disorder affecting the orthopedic and 
gastrointestinal systems have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9421 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

While the notice provided to the veteran in February 2008 was 
not given prior to the RO adjudication of the claim, the 
notice as provided by the RO prior to the transfer and 
recertification of the case to the Board complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  That letter informed the veteran of what 
evidence was required to substantiate the claim, and of his 
and VA's respective duties for obtaining evidence.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity to 
submit additional evidence.  In addition, the January 2006 
SOC and the October 2008 SSOC each provided the veteran with 
an additional 60 days to submit additional evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It also appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In addition, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in February 2008.  

In light of the February 2008 VCAA letter issued to the 
veteran, the January 2006 SOC, and the February 2008 SSOC, 
the Board finds that the veteran was informed of the criteria 
for establishing an increased rating for a somatization 
disorder affecting the orthopedic and gastrointestinal 
systems.  Specifically, the veteran was told that ratings 
were assigned with regard to severity from 0 percent to 100 
percent, depending on the specific disability.  Therefore, 
the veteran has been provided with all necessary notice 
regarding his claim.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Regardless, the veteran is able to report and 
understand the elements of the disability.  Therefore, 
Vazquez-Flores is of limited applicability.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development. Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to an increased rating for 
a somatization disorder affecting the orthopedic and 
gastrointestinal systems, given a Board remand, and given 
that he has been provided all the criteria necessary for 
establishing increased ratings, the Board finds that there 
has been fundamental fairness.  


II.  Factual background.

A January 1991 rating action granted service connection for 
somatization disorder affecting the orthopedic and 
gastrointestinal systems; a 50 percent disability rating was 
assigned, effective June 1, 1990.  

The veteran was afforded a VA examination in April 2005, at 
which time he indicated that he continues to have a variety 
of somatic complaints.  The veteran complained of abdominal 
pain, bloating, back pain, pain in his distal extremities, 
pain in his joints and large bones, headaches, palpitations, 
episodes of chest pain and dizziness, difficulty swallowing, 
and muscle weakness.  He stated that he has had no sex drive 
for the last ten years.  He feels like he has a lump in his 
throat, and he finds this very upsetting.  The veteran also 
complained of rectal pain; he stated that "it feels like 
somebody's putting a blunt instrument in my rectum."  The 
veteran described some panic attacks with palpitations and an 
unpleasant feeling in his chest when he tries to inhale.  He 
denied any actual shortness of breath.  It was noted that the 
veteran has never had any kind of psychiatric treatment.  It 
was also noted that the veteran works for the State of 
Alaska; he works long hours and often takes work home.  The 
veteran indicated that he usually works over 60 hours a week; 
he has missed four days of work in the last four years.  He 
stated that he plans on retiring soon as he feels physically 
unable to keep up with his job.  The veteran reported feeling 
anxious.  His sleep is variable.  He denied feeling 
depressed, but stated that his wife thinks that he is 
depressed because he is so withdrawn and tired.  The veteran 
complained of poor memory.  The veteran also indicated that 
he is sometimes irritable with "stupid people."  The 
veteran indicated that he enjoys his work.  He used to 
volunteer with several organizations, and he used t enjoy 
hunting and fishing, but he has withdrawn from all of the 
volunteer and leisure activities.  

On mental status examination, it was noted that the veteran 
was neatly groomed and dressed.  He had a slight tremor.  
Speech was pressured and tangential with some flight of 
ideas.  The veteran denied any hallucinations or delusions; 
he had a strong somatic focus.  Affect was anxious and 
agitated.  The veteran denied any suicidal or homicidal 
ideation.  He was alert and oriented in all three spheres.  
Memory was fair.  Insight was poor.  Judgment was good.  The 
examiner stated that the veteran focused on somatic 
complaints to the exclusion of any areas of psychological 
conflict; he appeared to be quite out of touch with his 
current level of psychological distress.  The examiner noted 
that the veteran described a multitude of somatic complaints.  
He also noted that doctors have been unable to find any 
organic pathology to account for most of these; the exception 
would be his visual symptoms, which are caused by retinal 
detachment.  The examiner stated that he did suspect that the 
veteran suffer from a somatization disorder.  He further 
stated that he was struck by the level of anxiety that the 
veteran displayed in the interview; he presented himself in 
an agitated manner and had some trouble with tests of 
concentration on mental status testing.  The pertinent 
diagnoses were somatization disorder and generalized anxiety 
disorder; he was assigned a GAF score of 52.  The examiner 
stated that the veteran is extremely anxious and agitated, to 
the point that he has some impairment of his ability to 
concentrate.  He has withdrawn from leisure activities that 
he used to enjoy.  The prognosis for somatization disorder is 
generally quite poor.  


III.  Legal Analysis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 
C.F.R. § 4.1 (2008) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2008) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In this case the Board has 
concluded that the disability has not significantly changed 
and that a uniform evaluation is warranted.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; see38 
U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general 
formula to be used in rating more than 30 mental disorders, 
there can be no doubt that the Secretary anticipated that any 
list of symptoms justifying a particular rating would in many 
situations be either under- or over-inclusive.  The 
Secretary's use of the phrase "such symptoms as," followed by 
a list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  This 
construction is not inconsistent with Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  See38 C.F.R. § 4.126 (2008).  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

The severity of the veteran's somatization disorder is 
determined by 38 C.F.R. § 4.130, Diagnostic Code 9421.  Under 
this code, a 50 percent rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9421 
(2008).  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2008).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The Board notes that the veteran's complaints are primarily 
focused on physical symptomatology, including back pain, 
muscle weakness, abdominal pain, headaches, and fatigue.  
However, service connection is only in effect for a 
psychiatric disorder.  We find nothing in the record that 
would warrant evaluation on physical impairment as none is 
found. 

With respect to the criteria for a 70 percent rating, the 
evidence does not reflect any complaints or reports of 
suicidal ideation.  On examination in April 2005, the veteran 
denied suicidal or homicidal ideations.  The evidence is not 
consistent with obsessional rituals which interfere with 
routine activities.  The April 2005 VA examiner found no 
obsessive or ritualistic behavior that interferes with the 
veteran's functioning.  While the veteran reported occasional 
panic attacks, the evidence does not reflect near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively.  Similarly, the 
April 2005 VA examination did not report any panic attacks, 
although the veteran reported being chronically anxious.  The 
evidence does not reflect spatial disorientation.  The April 
2005 VA examiner found the veteran to be alert and oriented 
in all three spheres.  The evidence does not reflect neglect 
of personal appearance and hygiene.  In April 2005, the 
examiner described the veteran as neatly groomed and dressed.  

The evidence of record is totally devoid of any report of 
obsessional behavior, illogical speech, or irrelevant speech 
such as to warrant a 70 percent evaluation for the 
somatization disorder.  The Board would point out that the 
record shows no findings or objective evidence of any of the 
criteria required for a 70 percent evaluation.  There was no 
evidence of any symptoms such as thought disorder, psychosis, 
suicidal ideation, obsessional rituals, near-continuous 
panic, impaired intellectual functioning, or impaired 
judgment.  In fact, insight and judgment were reported as 
good.  On the April 2005 VA examination, no thought disorder 
was found.  The veteran indicated that he is sometimes 
irritable with "stupid people," and he apparently became 
irritated when his wife suggested that he was depressed 
because he was withdrawn and tired.  Clearly, the evidence 
shows reduced reliability and some problems with 
interpersonal relationships.  However, the evidence does not 
suggest that his somatization disorder symptoms are of such 
severity to warrant a rating of 70 percent or higher.  
Accordingly, the Board concludes that the veteran does not 
meet or nearly approximate the level of disability required 
for an evaluation in excess of 50 percent for his 
somatization disorder.  

The Board notes that the April 2005 VA examiner assigned a 
GAF score of 52.  As noted above, a score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  The Board again notes that the evidence 
shows the veteran has social and occupational impairment.  
However, in making the above determination, the Board finds 
it probative that he has not demonstrated the majority of the 
symptoms listed in the GAF scale for serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting, and unable to keep a job).  The Board is aware 
that the symptoms listed under the 70 percent rating and in 
the GAF scale are essentially examples of the type and degree 
of symptoms for that evaluation, and that the veteran need 
not demonstrate those exact symptoms to warrant a 70 percent 
evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  However, the Board finds the record does not show 
that the veteran has manifested symptoms which equal or more 
nearly approximate the criteria for a 70 percent rating.  

In light of the above clinical findings, the Board is of the 
view that the veteran's findings, particularly in view of the 
VA examiners' above-addressed descriptions of the veteran's 
symptomatology, demonstrates that the service-connected 
somatization disorder is productive of reduced reliability 
and productivity, characteristic of pertinent disability 
criteria warranting no more than the currently assigned 50 
percent rating.  

The Board has carefully considered the veteran's contentions 
but has not found that they represent additional evidence 
warranting a different conclusion than that reached here.  
The veteran's complaints regarding the severity of his 
somatization disorder have been duly considered, including as 
expressed in treatment and upon clinical evaluation for 
rating purposes.  .  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  While such symptoms are often inherently 
subjective, the Board looks to the veteran's statements as 
supported by more objective indicia of disability, including 
observable behaviors and competencies in functioning, and 
conclusions of medical treatment professionals and examiners.  
Nonetheless, the Board finds the evidence does not reflect 
that the occurrence and severity of the reported symptoms are 
sufficient to warrant a rating higher than 50 percent.   

The Board has considered all pertinent regulations but finds 
no basis upon which to assign a higher evaluation.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Based on the above, assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2008) is 
not warranted.  


ORDER

Entitlement to a rating in excess of 50 percent for 
somatization disorder affecting the orthopedic and 
gastrointestinal systems is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


